Citation Nr: 1819353	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for scrotal hidradenitis (claimed as right testicle condition), including as secondary to the service-connected anal fistula associated with multiple abscesses with drainage status post excision pilonidal cyst. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel
INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the RO in Atlanta, Georgia, which denied service connection for right scrotal hidradenitis.  

In December 2017, the Veteran testified at a Board video conference hearing from the RO in Atlanta, Georgia, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of right scrotal hidradenitis.

2.  The Veteran had symptoms of right scrotal hidradenitis that began during active service. 

3.  The Veteran had symptoms of right scrotal hidradenitis since service separation.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right scrotal hidradenitis have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for right scrotal hidradenitis, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Right Scrotal Hidradenitis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Right scrotal hidradenitis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for right scrotal hidradenitis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that the right scrotal hidradenitis is related to abscess incurred in service, or is secondary to the service-connected anal fistula and recurrent abscesses in service.  The Veteran contends that hidradenitis is a bacterial infection that initially started in a small area, and has affected the scrotum, anal and gluteal regions.  The Veteran stated that the condition was originally diagnosed and treated as an abscess around 1977 before he was eventually diagnosed as hidradenitis.  The Veteran asserted that hidradenitis has required him to have multiple surgeries, including one on the scrotum as recently as 2016, and additional surgeries in the gluteal and anal regions.  See December 2017 Board hearing transcript.

The Board finds that the Veteran has a current disability of right scrotal hidradenitis.  VA treatment records from 2009 reflect diagnoses of hidradenitis/draining scrotal abscess and right scrotal hidradenitis, which has been treated with antibiotics and excision.  See May, July, October, and November 2009 VA treatment records.

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was an onset of symptoms of right scrotal abscess, later diagnosed as right scrotal hidradenitis, in service and since service separation, i.e., whether right scrotal hidradenitis was "incurred in" service.  Favorable evidence supporting a finding of in-service onset of right scrotal hidradenitis includes treatment of symptoms associated with the right scrotal disability in service and lay statements advancing that hidradenitis began during service.  An August 1976 service treatment record reflects complaints of a recurring cyst on the right lateral thigh and on the upper right leg near the crotch, which was treated with antibiotics.  A January 1977 service treatment record reflects that the abscess on the right thigh became large and more painful and changed positions higher into the crotch.  The medical examiner diagnosed an inguinal scrotum area abscess that was treated with incision and drainage under local anesthesia.  See January 1977 service treatment record.  Service treatment records reflect treatment of abscesses in other areas of the body including two large abscesses on the left gluteal muscle and excision of a pilonidal cyst in October 1975. 

The record reflects that the Veteran has continued to have problems with abscesses in the groin and scrotal area since separation from service.  An August 2005 VA treatment record reflects that the Veteran reported a history, for the purposes of treatment, of problems with chronic bacterial infections in the scrotal, groin, and upper leg/thigh areas and large bullous cyst on the buttocks, back, and chin, which had been an ongoing problem for 25 years.  VA treatment records from May 2009 through November 2009 reflect treatment of hidradenitis/draining scrotal abscesses, with minimal improvement from antibiotics.  Additionally, at the April 2013 VA skin examination, the Veteran reported a recent onset of symptoms of scrotal hidradenitis in 2008, which manifested as a small bump on the scrotum that shifted to the adjoining area; however, the Veteran stated that he has had problems with the condition for over 30 years and required numerous surgeries for the condition. 

In April 2013, the VA examiner opined that the current scrotal hidradenitis was less than likely caused by an in service injury, event, or illness.  The VA examiner provided the rationale that only two service treatment records reflect reference to a skin condition, which included an October 1975 notation of an abscess on the left gluteal muscle and an August 1976 notation of an abscess on the right thigh and right groin, which were transitory and acute.  The VA examiner stated that a June 1975 service examination and the March 1977 service separation examination reflected normal clinical evaluation of the skin, and there is a 32 year lapse between the last manifestation in service and the onset of scrotal hidradenitis in 2009.  

The Board gives the April 2013 VA examiner's opinion no weight as it is based on inaccurate facts (of only two in-service treatments for skin disorder), and does not adequately account for the Veteran's credible lay histories.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  There are more than two service treatment records that reflect treatment of a skin condition/abscess in various areas of the body in service, including the August1976 treatment of an abscess to the right groin, and the January 1977 treatment of a right inguinal scrotum area abscess, among other service treatment records that reflects abscesses in other regions.  While the June 1975 service treatment record does not reflect any abnormalities of the skin, the Veteran entered service in June 1975 and the examination was conducted before an onset of any symptoms of the skin.  See October 1975, August 1976, and January 1977 service treatment records.  Additionally, despite the clinically normal evaluation of the skin at service separation in March 1977, in 2005, the Veteran reported, for the purpose of treatment, a history of problems with bacterial infections in the groin and scrotum, among other areas, that had been a problem for 25 years, which is within three years of separation from service.  Additionally, the onset of symptoms (abscess in the right groin and scrotal area) and treatment (antibiotics and excision) in service is similar to the onset of symptoms and treatment provide in recent years.  See August 1976 and January 1977 service treatment records; May-November 2009 VA treatment records.  As such, the VA examiner's opinion is inconsistent with and outweighed by other lay and medical evidence of record. 

The record also reflects a positive secondary service connection opinion from 
Dr. Raphael relating hidradenitis to the service-connected anal fistulas.  There is a negative secondary service connection opinion from the VA examiner who, in July 2013, opined that the current scrotal hidradenitis is not related to or caused by the service-connected condition.  See October 2013 Correspondence, July 2013 VA examination report.  Because the Board is granting service connection on a direct basis, the theory of secondary service connection is rendered moot; therefore, medical opinion evidence regarding a secondary service connection theory are not relevant to the already proven (hence, substantiated) claim for service connection.  

While the Veteran's right scrotal hidradenitis is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had scrotal hidradenitis symptoms that began during service and continued since service separation.  The same symptoms were later diagnosed as hidradenitis, thus tending to show direct service incurrence.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a), (d).  The Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the right scrotal disability, including right groin abscess and inguinal scrotum area abscess (later diagnosed as right scrotal hidradenitis) began in service, so was "incurred in" service.  The finding that the Veteran has had right scrotal hidradenitis symptoms since service is supportive of the overall direct service connection claim because it tends to show that the symptoms that began in service were the basis for the later diagnosed right scrotal hidradenitis.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right scrotal hidradenitis have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a secondary or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for right scrotal hidradenitis is granted. 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


